SHINN, J., pro tem.
Defendant was charged by information with the crime of burglary and with having suffered three prior convictions, of felony. He admitted each prior conviction, was found guilty by a jury of the crime of burglary in the second degree, and was adjudged to be an habitual criminal under section 644 of the Penal Code. He appeals from the judgment and from an order denying his motion for a new trial. The sole contention on the appeal is that the evidence is insufficient to sustain the verdict and judgment.
The record presents abundant evidence of defendant’s guilt, including a confession which he made to the arresting officers, and later on the stand, admitted having made.
The judgment and order denying a new trial are affirmed.
Conrey, P. J., and Houser, J., concurred.